DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 5/20/2020. Claims 1-11 are pending and have been considered below.


Claim Objections
Claims 2-4 and 7-11 are objected to because of the following informalities: 
Claim 2 recites: 
 		“the assigning first assigns” in line 1;
“the assigning second assigns” in line 3.
Claim 3 recites:
“the assigning to each vehicle of the plurality of vehicles one or more vocation classes comprises” in lines 1-2;
		“assigning probability scores” in line 5.
Claim 4 recites:
		“the assigning probability scores first assigns” in lines 1-2.
For consistency of claim language referring to “assigning” with respect to claim 1 and the dependent claims; claims 2-4 should be amended as below:
--2. The method of claim 1 wherein the assigning to each vehicle of the plurality of vehicles one or more predicted vocations further comprises first assigning one or more intermediate predicted vocation features based on the recurring vehicle usage data for said each vehicle, and second assigning one or more vocations for said each vehicle based at least on the one or more intermediate predicted vocation features.
3. The method of claim 1 wherein the assigning to each vehicle of the plurality of vehicles one or more predicted vocations further comprises: analysing the recurring vehicle usage data for said each vehicle to determine therefrom one or more predominant vehicle behavioral executions for said each vehicle; and assigning probability scores to each of the one or more predominant vehicle behavioral executions representing the one or more predicted vocations for said each vehicle.
4. The method of claim 3 wherein the assigning probability scores further comprises, first assigning to each of the one or more predominant vehicle behavioral executions intermediate probability scores representing one or more corresponding intermediate predicted vocation features for said each vehicle.--

Claim 7 recites “two distance” in line 3, this should be changed to “two distance features” [as described in para 9-10, 75,77 in the specification]
Similarly in claims 8,9,10, “two distance”, should be changed to “two distance features”.
Claim 11 recites “the raw vehicle data”, this should be changed to; “a raw vehicle data” or “raw vehicle data”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2019/0311289).
Regarding claim 1:
Nguyen discloses a method of automatically classifying vehicles by vocation that is independent of vehicle fleet groupings, industry vehicle application groupings and vehicle type groupings, and benchmarking vehicles having same vocation relative to each other (abstract; figures; para 5,25), the method comprising: 
storing historical vehicle data for each vehicle of a plurality of vehicles, the historical vehicle data comprising recurring vehicle usage data (para 15,32,89,109 [driving and trip history]); 
assigning to each vehicle of the plurality of vehicles, using one or more machine learning trained classifiers (para 85,99 [trained classifier]), one or more predicted vocations based on the recurring vehicle usage data for said each vehicle (para 5 [heuristics include taking account of two trips for which the trajectories match…classifier takes account of driver usage patterns]; para 92 [assign trips]; para 93 [assign labels]); 
grouping, by at least each of the one or more predicted vocations, the historical vehicle data for vehicles of same determined one or more predicted vocations (para 25 [vehicle usage to group]), and determining therefrom one or more benchmarking vehicles having better performance characteristics than other vehicles of the same determined one or more predicted vocations (para 54 [peak performance]; para 127,130 [basic feature, is benchmark]); and, 
benchmarking performance of the other vehicles relative to the one or more benchmarking vehicles (para 17 [correlate with vehicle model]; para 32; and see throughout the disclosure). 
Regarding claim 11:
Nguyen discloses all of the subject matter as described above, and wherein prior to the step of storing, the raw vehicle data is collected on each vehicle from telematics monitoring devices and is thereafter transmitted to a data management system for storage (para 24 [data in raw form]).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome any objections as set forth above in this office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salti et al. (US 2019/287388) discloses a system and method for determining vehicle classification from GPS tracks.
Tong et al. (US 2020/0294403) discloses a system and method for providing artificial intelligence analytics services for performance prediction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631